Citation Nr: 1224280	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's service-connected bilateral pes planus and bilateral solar callosities with plantar wart of the right foot.  

In a January 2012 decision, the Board granted an increased rating for the Veteran's bilateral pes planus and denied an increased rating for bilateral solar callosities with plantar wart on the right foot.  As the record contained several statements by the Veteran indicating he was no longer employed due to his service-connected disabilities of the feet, the Board also remanded the issue of entitlement to a TDIU for a VA examination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of TDIU is appropriately considered by the Board in the first instance during the determination of an increased rating claim when the issue is raised by the record).  The RO issued a Supplemental Statement of the Case (SSOC) in April 2012 in which it denied entitlement to a TDIU.  As discussed below, the development requested by the Board in its January 2012 remand has been completed, and the claim is now appropriate for appellate review.    


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2012 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  The March 2012 notice letter was sent prior to initial adjudication of the issue of entitlement to a TDIU by the RO in the April 2012 SSOC, and the Veteran was given an additional thirty days from the date of the SSOC to submit additional evidence.  Thus, the Board finds that VA's notice requirements, and the Board's January 2012 remand directive regarding notice, have been satisfied.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion with regard to the TDIU claim, and the Veteran's statements.  

In accordance with the Board's January 2012 remand directives, a VA opinion was obtained in March 2012 with regard to the question of whether the Veteran's service-connected disabilities of the feet rendered him unemployable.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA opinion obtained in this case is adequate as to the question of whether the Veteran's service-connected disabilities of the feet render him unemployable.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the TDIU claim has been met.  38 C.F.R. § 3.159(c)(4).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran has made several statements that he is unable to secure employment due to his service-connected disabilities.  At an October 2005 VA examination, he stated that he had been unemployed from a construction job since February 2005, as he was unable to perform the activities required for the job due to his foot pain.  At a November 2008 VA examination, he stated that his foot pain was worsening and he could no longer do any prolonged standing on a job.  Further, he stated he had been completely and permanently unemployed since May (presumably of 2008).      

In this case, service connection has been established for bilateral pes planus, evaluated as 50 percent disabling from July 25, 2005, and bilateral solar callosities with a plantar wart on the right foot, evaluated as 0 percent disabling from August 17, 1983.  The Veteran has a combined disability evaluation of 50 percent from July 25, 2005, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities of the feet.  As mentioned above, at an October 2005 VA examination, he stated that he had been unemployed from a construction job since February 2005, as he was unable to perform the activities required for the job.  At a November 2008 VA examination, he stated that his foot pain was worsening and he could no longer do any prolonged standing on a job.  Further, he stated he had been completely and permanently unemployed since May 2008.      

The evidence weighing against the Veteran's claim for TDIU includes the March 2012 VA examination report in which the VA examiner opined that the Veteran's service-connected disabilities of the feet, when taken in conjunction with his education and occupational experience (without regard to advancing age), do not render him unable to secure or follow substantially gainful employment.  The VA examiner acknowledged that the Veteran's job in construction required him to be on his feet all day on hard or uneven surfaces with increased pain in his feet bilaterally, but noted that the Veteran was employed at the present time as a part-time construction laborer and had been for the last ten years.  The VA examiner also noted that the Veteran had provided a history of employment at Warner Robins Air Force Base as a warehouse worker from 1985 to the 2000s, and as an employee at VA from 1977 to 1985.  The examiner further noted that the Veteran was seen regularly for callous debridement and has had an order for ortho boots and insoles which appeared to control the problem, allowing the Veteran to continue his employment.   

Also weighing against the Veteran's claim for a TDIU are his own statements regarding his employment status, which conflict with the statements he made at the 2005 and 2008 VA examinations.  For instance, a May 2005 VA treatment note indicates that the Veteran reported that he worked as a construction worker and felt he needed more energy to be productive on the job, and a July 2005 private treatment note indicates the Veteran reported difficulty at work because he had to be on his feet all day.  These statements conflict with his statement at the October 2005 VA examination that he had been unemployed since February 2005.  Moreover, he reported continued employment at the March 2012 VA examination, despite reporting that he was permanently unemployed since May 2008 at the November 2008 VA examination.   

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The evidence of record shows that the Veteran remains gainfully employed as a part-time construction laborer.  Moreover, the March 2012 VA opinion is competent and probative medical evidence because it is based on a factually accurate history and a thorough physical examination and interview of the Veteran.  The VA report assessed and offered an opinion regarding the occupational impairment caused by the service-connected disabilities.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected or non-service-connected disabilities.  

The Board has weighed and considered the Veteran's statements that his service-connected disabilities have rendered him unable to work; however, the VA opinion and the Veteran's own statements are strong evidence to the contrary.  The weight of the lay and medical evidence demonstrates that the Veteran is not unable to secure substantially gainful employment due to his service-connected disabilities and is, indeed, currently employed. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


